DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 04/23/2021.  As directed by the amendment: claims 1 and 16 have been amended, claims 22, 24 and 28 have been cancelled, no new claims have been added, and claims 29-31 remain withdrawn from consideration as being drawn to non-elected inventions. Thus, claims 1-21, 23 and 25-27 are presently examined in the current Office Action.

Claim Objections
Claim 16 is objected to because of the following informalities: the last two words of the claim are “leaf let”; this is thought to be a typographical error, and was actually meant to state the word “leaflet” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21, 23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitations “the transition”, “the porous membrane”, and “the leaflet base”, all on the last two lines of the claim; there is insufficient antecedent basis for these limitations in the claim.  The claim is further found to be indefinite since it is not clear what exactly constitutes the structure of the limitation of “a fillet”, in addition to the three other limitations mentioned above; furthermore, it is also unclear how all these limitations relate to each other and/or the final structure of the claimed prosthetic valve, and one having ordinary skill in the art would not be reasonable appraised of the scope of the invention/claim. 
Regarding claim 16, which recites the limitations “the tissue ingrowth curtain”, “the second zone”, and “the porous membrane”; there is insufficient antecedent basis for these limitations in the claim.  The claim is further found to be indefinite since it is not clear what/where the structure of the above mentioned limitations are, and how they relate to each other and/or the final structure of the claimed prosthetic valve, and one having ordinary skill in the art would not be reasonable appraised of the scope of the invention/claim. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14-21, 23 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sogard et al. (US PG Pub. 2009/117334), hereinafter Sogard, in view of Chang et al. (US PG Pub. 2006/0041091), hereinafter Chang.
Regarding claims 1, 2, 11 and 27, Sogard discloses a prosthetic valve (1076), illustrated in Figure 10, comprising a leaflet frame (1078); a leaflet construct (1060) including a synthetic leaflet, wherein the leaflet construct is attached to the leaflet frame, and each leaflet including a portion configured to promote tissue ingrowth thereon such that tissue is encouraged to grow between/across the leaflet frame onto the leaflet ([0097], Lines 1-4; [0141] & [0142]); wherein the leaflet (100) includes a tissue ingrowth curtain/polymer layer (104) coupled to an underlying leaflet base (102), and wherein the tissue ingrowth curtain is configured to promote tissue ingrowth, illustrated in Figure 1 ([0035], Lines 2-4; [0066], Lines 1, 5-6 & [0091], Lines 1-5 – it is to be noted that the leaflet is being referred to as the composite biomaterial 100, and it is stated that the composite biomaterial  can be used to form a leaflet/valve), and wherein the tissue ingrowth curtain/polymer layer (104) is coupled to the underlying leaflet base (102) with an In re Dailey et al., 149 USPQ 47; furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of a fillet shape/form across the adhesive transition between the tissue ingrowth curtain and the leaflet base, as opposed to any other shape and/or form, and based on the absence of any unexpected results disclosed in the originally filed disclosure, the above mentioned parameter is considered an obvious matter of design choice within the level of ordinary skill in the art; but Sogard does not specifically teach the leaflet comprising a TFE-PMVE copolymer, which is an elastomeric material/exhibits elastomeric properties.

	In view of the teachings of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the synthetic leaflet, of the prosthetic valve of Sogard, comprise a TFE-PMVE copolymer, based on its mechanical properties of high tensile strength, high abrasion resistance, adequate elasticity, and its excellent biocompatibility, make it ideally suited as an implantable biomaterial.
Regarding claim 3, Sogard in view of Chang disclose the prosthetic valve of claim 2, wherein Sogard further teaches the leaflet (100) includes a plurality of tissue ingrowth curtains/polymer layers (104) coupled to the underlying leaflet base (102), and wherein each tissue ingrowth curtain of the plurality of tissue ingrowth curtains is configured to promote tissue ingrowth, illustrated in Figure 1 (Sogard: [0064], Lines 1-5; [0066], Lines 1, 5-6 & [0091], Lines 1-5 – to clarify, it is stated that a tissue ingrowth curtains/polymer layers 104 can be provided on a first surface of the leaflet base, and a second surface of the leaflet base; thus teaching multiple/a plurality of tissue ingrowth curtains/polymer layers), and wherein Chang further teaches the TFE-PMVE copolymer is an elastomer comprising essentially of between 73 and 20 weight percent tetrafluoroethylene and respectively between 27 and 80 weight percent perfluoromethyl vinyl ether (Chang: [0010], Lines 10-12).
Regarding claim 4, Sogard in view of Chang disclose the prosthetic valve of claim 3, wherein Sogard further teaches the plurality of ingrowth curtains/polymer layers (104) includes a first tissue ingrowth curtain coupled to a first side (110) of the underlying leaflet base (102), and 
Regarding claim 5, Sogard in view of Chang disclose the prosthetic valve of claim 2, wherein Sogard further teaches the tissue ingrowth curtain/polymer layer (104) comprises a porous membrane (Sogard: [0060]).
Regarding claims 6-8, Sogard in view of Chang disclose the prosthetic valve of claim 5, wherein Sogard further teaches the tissue ingrowth curtain/polymer layer (104) comprises a fluoropolymer membrane, specifically an expanded fluoropolymer, and more specifically ePTFE (Sogard: [0061], Lines 1-3).
Regarding claim 9, Sogard in view of Chang disclose the prosthetic valve of claim 2, wherein Sogard further teaches the tissue ingrowth curtain/polymer layer (104) is bonded to the underlying leaflet base (102), illustrated in Figure 1 (Sogard: [0065], Lines 1-4).
Regarding claim 14, Sogard in view of Chang disclose the prosthetic valve of claim 2, wherein Sogard further teaches the tissue ingrowth curtain/polymer layer (104) is coupled to the underlying leaflet base (102) with an adhesive (Sogard: [0065], Lines 1-4).
Regarding claims 15 and 16, Sogard in view of Chang disclose the prosthetic valve of claim 2, wherein Sogard further teaches the leaflet (100/1060), illustrated in Figures 1 and 10, includes a porous membrane/polymer layer (104) having a first zone (1053, 1049) and a second zone (1051, 1047), and wherein a first elastomeric material/polyethylene glycol is contained within the first zone (1053, 1049) of the porous membrane/polymer layer (104) of the leaflet, and wherein the second zone (1051, 1047) of the porous membrane is free of the first elastomeric material, and wherein a tissue ingrowth curtain is coupled to the second zone (1051, 1047) 
Regarding claim 17, Sogard in view of Chang disclose the prosthetic valve of claim 16, and though Sogard does not specifically disclosed that the tissue ingrowth curtain/coating is coupled to the second zone of the porous membrane/polymer layer (104) with an adhesive; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate way to couple the tissue ingrowth curtain/coating to the porous membrane/polymer layer (104), including via an adhesive, since adhesive boding is a well-known way in the art of coupling different layers/substances. Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the tissue ingrowth curtain being coupled to the porous membrane with an adhesive, as opposed to any other form/type of coupling; thus, due to the absence of any unexpected results, the above mentioned parameter is considered an obvious matter of design choice within the level of ordinary skill in the art.
Regarding claim 18, Sogard in view of Chang disclose the prosthetic valve of claim 15, wherein Sogard further teaches the porous membrane/polymer layer (104) of the leaflet includes a first side (1051, 1047) and a second side (1051, 1047) and wherein the tissue ingrowth curtain/coating completely covers the second zone (1051, 1047) of the porous membrane on the first side (1051, 1047) of the porous membrane of the leaflet (1051, 1047) (Sogard: [0062], Lines 1-6; [0066] & [0142] – to clarify, the first side of the porous membrane/polymer layer 104 is the same side/surface as the second zone).
Regarding claims 19-21, Sogard in view of Chang disclose the prosthetic valve of claim 15, wherein Sogard further teaches the porous membrane/polymer layer (104) is a fluoropolymer membrane, specifically an expanded fluoropolymer, and more specifically ePTFE (Sogard: [0061], Lines 1-3).
Regarding claims 23 and 25, Sogard in view of Chang disclose the prosthetic valve of claim 15, wherein Chang teaches the use of a TFE/PMVE copolymer as an implantable biomaterial (Chang: [0010]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first elastomeric material/excipient material (which fills the pores of the porous membrane of the leaflet base, as taught by Sogard) be a fluoroelastomer, specifically a TFE/PMVE copolymer, in order to impart adequate elasticity and high tensile strength and abrasion resistance (as taught by Chang) to the leaflet, of the prosthetic valve of Sogard in view of Chang.
Regarding claim 26, Sogard in view of Chang disclose the prosthetic valve of claim 15, wherein Sogard further teaches a second elastomeric material is contained within the first zone of the porous membrane/polymer layer (104) of the leaflet (Sogard: [0061] – to clarify, it is disclosed that the porous membrane/polymer layer 104 can be made of a mixture and/or copolymers of multiple different synthetic/elastomeric materials, thereby teaching a second elastomeric material contained in the first zone of the porous membrane/polymer layer).

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sogard in view of Chang as applied to claims 1 and 11 above, and further in view of Lee et al. (US Patent No. 7,238,200), hereinafter Lee.
Regarding claims 10, 12 and 13, Sogard in view of Chang disclose the prosthetic valve of claims 1 and 11, but do not specifically teach the leaflet frame covered with a fabric tissue ingrowth promoting material.
	However, Lee teaches a prosthetic valve (58) comprising a leaflet frame (50) and leaflets/leaflet construct (40), illustrated in Figures 5A-5C, wherein the leaflet frame (50) is covered with Dacron fabric, such that the leaflet frame is configured to promote tissue ingrowth; additionally, the Dacron fabric enhances fatigue strength of the prosthetic valve (Column 5, Lines 50-55).
	In view of the teachings of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the leaflet frame, of the prosthetic valve of Sogard in view of Chang, to be covered in a fabric tissue ingrowth promoting material, i.e. Dacron fabric, such that the frame is configured to promote tissue ingrowth, and additionally also enhance the fatigue strength of the prosthetic valve.

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. Applicant argues the rejection of independent claim 1, as currently amended, stating that the cited references “fail to teach or describe the various aspects of the amended claim”, and goes on to state that the references “fail to teach or describe a prosthetic valve that includes a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINAH BARIA/Primary Examiner, Art Unit 3774